Citation Nr: 1620169	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

A back disability did not manifest in service, arthritis did not manifest within the one year presumptive period, and current back disability is not related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in April 2010 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  

Additionally, the Veteran was afforded a VA examination in June 2010 and a VA opinion was obtained in July 2012 with an addendum opinion in January 2013.  For the reasons indicated below, the medical opinions reflect that, as a whole, the VA physicians thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA opinions are adequate as a whole are for rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In sum, the duty to assist is also met. 



II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Here, the Veteran has been diagnosed with degenerative disc disease (DDD) at L5-S1.  See, e.g., VA examination report dated June 2010.  Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that degenerative joint disease (DJD) and degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  Moreover, while there may be a distinction between DJD and DDD, it is more favorable to the Veteran to treat DDD as a chronic disease and the Board will therefore do so.  See Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  See also Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (noting without comment that the RO had rated intervertebral disc syndrome under a diagnostic code applicable to arthritis).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as arthritis, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, the Veteran has been diagnosed with a back disability, namely DDD at L5-S1.  In addition, private treatment records indicate that in August 2005, he underwent surgery for a partial hemilaminectomy, medial facetectomy, L5-S1.  The Veteran has thus met the current disability requirement.  See Fagan, 573 F.3d at 1287.  

The claims that his back disability to due to his military service.  Specifically, he contends that his current back disability is the result of unloading heavy items from a truck during his military service.  See Veteran's claim dated March 2010.  He also asserts that he has experienced back pain during and since service.  See, e.g., Veteran's VA Form 9 dated October 2011.  

His March 1985 enlistment examination report shows no complaints of back pain or a diagnosis of a back disability.  His STRs reveal multiple complaints of low and middle back pain.  See, e.g., STRs dated August 1986, April 1987, and July 1987. Notably, STRs dated in August 1986 and December 1986 document that the Veteran injured his back while lifting heavy equipment.  Examining physicians assessed muscle spasms, thoracic and lumbar strains.  See, e.g., STRs dated August 1986, April 1987, and July 1987.  X-rays reports dated in August 1986 and July 1987 shows no abnormalities of the lumbar or thoracic spine.  In his June 1989 separation examination report, he reported back pain.  The examining physician noted recurring mechanical low back pain without severe symptoms. 

As such the Board finds that the Veteran's statements that his in-service back pain was the result of lifting heavy items during service are consistent with the STRs.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In addition, the Veteran is, as a lay person, competent to report that he incurred back pain following heavy lifting.  38 C.F.R. § 3.159(a)(2).  The Board finds that there is sufficient evidence to establish an in-service injury under 38 U.S.C.A. § 1154(a).  See Fagan, at 1287.

The remaining question is whether there is a relationship between the current back disability and the in-service injury.

Post-service, the earliest documentation of back pain complaints since his military service discharge was in an August 1996 private treatment report, in which the examining physician diagnosed degenerative changes of the lumbar spine based on an August 1996 x-ray report.  Thereafter, post-service treatment records reflect multiple complaints of back pain and diagnoses of back disabilities.  See, e.g., private treatment reports dated August 1996 and August 2005.  Notably, during these treatment visits, the Veteran reported various etiologies as to his back pain.  For instance, in an August 1996 private treatment report, the Veteran related his back pain to lifting a motor on an auger, occurring a few days prior to this treatment visit.  In a June 2005 private treatment report, he stated that he has experienced back pain since he was fourteen years old.  During an August 2005 private treatment consultation, the Veteran described that he developed back pain while unloading dishes.  Lastly, he related his back pain to an in-service injury; however, in one treatment report he stated that his in-service back injury had "resolved."  See, e.g., private treatment reports dated August 1996, October 2001, and March 2005.  

The above evidence reflects that arthritis was not shown during service or manifested to a compensable degree within one year of service separation.  Throughout the Veteran's military service, he was assessed with back pain, muscle spasms, and strains.  Notably, his June 1989 service separation examination report was absent any notation of arthritis, and the earliest evidence of record diagnosing any arthritis of the spine was in August 1996, which is seven years after the Veteran's separation from service and well past the one-year presumptive period for service connection for arthritis.  There is also no competent, credible evidence that there were symptoms during the presumptive period that were early manifestations of arthritis.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

To the extent that the Veteran contends that he has experienced continuous back symptoms since service, he is competent to do so, but the Board finds such statements contradicted and inconsistent by the other evidence of record and not credible.  As indicated above, following the Veteran's separation from service, the earliest documentation of any back pain complaints was in an August 1996 private treatment report.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Moreover, the Veteran has reported varying etiologies as to his back pain and inconsistent histories of when his back pain began.  For example, the Veteran has described that he has exhibited back pain since he was fourteen years old; in August 1996, he related his back pain to lifting a motor on an auger; and in August 2005, he stated that he developed his back pain while unloading dishes.  Thus, to the extent that the Veteran indicated that he experienced continuous back symptoms from the time of the in-service back injury, such statements are inconsistent with the other evidence of record including his own statements and are not credible. 

The weight of the evidence is thus against manifestation of a chronic disease in service or within the one year presumptive period, and reflects that a back disability first manifested years after service.  Thus, entitlement to service connection on a chronicity or continuity of symptomatology basis is not warranted.

As to whether there is otherwise a relationship between the Veteran's current lumbar spine disability and service, the only medical evidence as to the etiology of the Veteran's back disability is the opinions of the June 2010, July 2012, and January 2013 VA physicians.  

In June 2010, the Veteran was afforded a VA examination, after examining the Veteran and reviewing the claims file, the VA examiner opined that the Veteran's back disability is less likely than not related to his military service.  The VA examiner reasoned that the Veteran was diagnosed with a muscle strain during service.  However, a muscle strain is a limiting condition.  He was not diagnosed with DDD of the spine during service and his separation examination report was absent any notation of such.  Further, the VA examiner stated that since the Veteran's separation from his military service, he has lived an active life, and has had multiple complaints of low back pain that he has related to post-service injuries, such as unloading dishes.  The VA examiner concluded " [g]iven the intervening injury and the relatively long period of time since separation from active duty, the low back muscle strain while [on] active duty [is] less likely than not the cause of his current" DDD at L5-S1.  

In a July 2012 VA opinion, after reviewing the claims file a VA physician opined that the Veteran's back disability is at least as likely as not related to his military service.  The VA physician reasoned that during the Veteran's military service, he exhibited back pain; however, his separation examination report shows no abnormalities of the spine.  The VA physician indicated that, in 1996, seven years following his military service, he sought treatment for his back pain and was then diagnosed with a herniated disc and spinal stenosis, likely caused from an event occurring after his military service.  The VA physician also indicated that, since the Veteran's initial back diagnosis in 1996, he had continued to exhibit back pain, likely due to his post-service occupations as a mechanic and a truck driver.

In a January 2013 VA addendum opinion, the VA physician who provided the July 2012 VA opinion stated that the she checked the box that it is at least as likely as not that the Veteran's military service is related to his military service in error, as the evidence does not support such findings.  The VA physician clarified and stated that she meant to opine that the Veteran's back disability is less likely than not related to his military service.  The VA physician provided the same rationale as she stated in her pervious July 2012 VA opinion. 

The above evidence reflects that the July 2012 VA physician provided a positive nexus opinion as to the Veteran's current back disability and military service in error.  In the January 2013 addendum opinion, the VA physician provided a clear statement explaining her error, in which she mistakenly checked the wrong box.  The Board thus finds that the July 2012 and January 2013 opinions constitute probative evidence of a lack of nexus between the current lumber spine disability and service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, the June 2010 VA examination report and the July 2012 opinion with the January 2013 VA addendum opinion indicating a lack of nexus between the Veteran's current back disability and his military service are entitled to significant probative weight.  The VA physicians explained the reasons for their negative nexus opinions based on an accurate characterization of the evidence of record, and included a discussion that was consistent with the medical evidence.  The VA physicians also cited to the Veteran's STRs that noted his complaints of back pain and his reports of his post service injuries in their rationales for their negative nexus opinions.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In reaching the above conclusion, the Board has considered the Veteran's statements that his back disability is related to military service.  A lay witness is competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's statements as to whether his in-service back injury is related to his military service, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of a lay witness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to opine on this complex medical question, the Board finds that the specific, reasoned, and supported opinions of the trained physicians who provided the VA opinions in this case are of greater probative weight than the general lay statements of the Veteran.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a back disability.  The Board has considered the benefit of the doubt doctrine, but given that the evidence preponderates against the claim, that doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


